NO. 07-07-0251-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                  AUGUST 21, 2007
                          ______________________________

     FRANCISCO CASTENADA PEREZ AND PATRICIA PEREZ, INDIVIDUALLY
           AND AS GUARDIANS OF THE PERSON AND ESTATE OF
             FRANCISCO PEREZ, JR., A MINOR, APPELLANTS

                                             V.

        LESTER WARREN AND VIRGINIA WARREN, INDIVIDUALLY AND AS
               GUARDIANS OF THE PERSON AND ESTATE OF
         ADOLPHO PEREZ, A MINOR AND JESSIE CASAS, INDIVIDUALLY
            AND AS GUARDIAN OF THE PERSON AND ESTATE OF
        VINCENT CASAS, A MINOR AND JESSIE CASAS, JR. , APPELLEES
                   _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2003-522,237; HONORABLE RUBEN GONZALES REYES, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                   MEMORANDUM OPINION


       Appellants Francisco Castenada Perez and Patricia Perez, Individually, and as

Guardians of the Person and Estate of Francisco Perez, Jr., a minor, sought appeal of the

trial court’s order of dismissal of their case. For the following reason we will dismiss their

appeal for want of jurisdiction.
       The trial court dismissed appellants’ case pursuant to Tex. R. Civ. P. 165a for want

of prosecution by order signed March 23, 2007. Appellants timely filed a verified motion

to reinstate their case, extending the trial court’s plenary power to reinstate their case and

the deadline to perfect an appeal. See Tex. R. Civ. P. 165a (3); Tex. R. App. P. 26.1(a)(3).

Appellants filed a notice of appeal on June 22, 2007.1


       Meanwhile, the trial court issued no order on appellants’ motion to reinstate. It was

therefore deemed overruled by operation of law on the seventy-fifth day after the order of

dismissal was signed. Tex. R. Civ. P. 165a (3). However, the trial court retained plenary

power to reinstate the case for an additional thirty days. Id.


       We have now received a certified copy of an order of reinstatement of appellants’

case signed by the trial court on July 2, 2007, a date within that court’s period of plenary

power to reinstate. Tex. R. Civ. P. 165a (3). When an action is reinstated after dismissal,

it stands on the docket as if it never had been dismissed. Moore v. Armour & Co., Inc., 748
S.W.2d 327, 330 (Tex.App.–Amarillo 1988, no writ). Generally, a final judgment is a

prerequisite to our appellate jurisdiction. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Accordingly, the trial court’s decision to reinstate appellants’ case within the




       1
         The file stamp of June 22, 2007, on appellants’ notice of appeal is the ninety-first
day after the court signed its order of dismissal; thus, the notice of appeal is untimely. From
the limited record before us we note that appellants served their notice of appeal on June
20, 2007. Therefore, and because resolution of this issue is not germane to our decision,
we assume but do not decide that appellants’ notice is deemed timely filed according to
the provisions of Tex. R. Civ. P. 5.

                                              2
period of its plenary power precludes the exercise of this Court’s jurisdiction. We dismiss

the appeal for want of jurisdiction. Tex. R. App. P. 42.3.




                                          James T. Campbell
                                              Justice




                                            3